IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-41169
                         Summary Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

RICARDO D. TILMAN,

                                            Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 9:97-CV-144
                        - - - - - - - - - -

                             June 4, 1999

Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Ricardo Tilman filed a motion under 28 U.S.C. § 2255 to

vacate, set aside, or correct sentence by a person in federal

custody on April 29, 1997.    The district court denied this motion

as barred by the statute of limitations on October 31, 1997.       On

April 27, 1998, Tilman, through counsel, filed a motion to accept

notice of appeal nunc pro tunc asserting that she had not

received notice of the October 31, 1997, final judgment until

April 13, 1998.   The district court found that the motion was


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-41169
                                -2-

brought under Fed. R. App. P. 4(a)(6), but was not filed within

seven days of receipt of notice of the entry of the October 31,

1997, judgment.

     Tilman has filed a motion for COA with this court.    As the

denial of the motion to reopen the time of appeal is not the

final order in a proceeding under § 2255, a COA is not necessary

for this appeal.   See 28 U.S.C. § 2253(c)(1)(B).   The motion for

COA is DENIED as unnecessary.

     The district court may reopen the time for appeal for a

period of 14 days from the date of the order reopening the time

of appeal, if a party entitled to notice of the entry of a

judgment or order did not receive such notice from the clerk or

any party within 21 days of its entry, no party is prejudiced,

and a motion is filed within 180 days of entry of the judgment or

order or seven days of receipt of notice, which ever is earlier.

Rule 4(a)(6).   We review a ruling on a motion to extend the

period for filing and notice of appeal pursuant to Rule 4(a) for

abuse of discretion.   United States v. Clark, 51 F.3d 42, 43 (5th

Cir. 1995).

     Tilman’s counsel admits and the record verifies that she

received notice of the October 31, 1997, judgment on April 13,

1998, via facsimile machine (fax).    Tilman had seven days,

excluding weekends and holidays, following receipt of notice of

the entry of judgment to file his motion to reopen.    Fed. R. App.

P. 4(a)(6); Fed. R. Civ. P. 6(a).    Tilman argues that he was

entitled to an additional three days under Fed. R. Civ. P. 6(e),

Additional Time After Service by Mail.    The three day mailing
                           No. 98-41169
                                -3-

extension does not apply because rule 4(a)(6) does not require

that any action be taken following notice which was served by

mail.   See Fed. R. Civ. P. 6(e).   Rule 4(a)(6) does not state the

time limits in terms of notice after service, but in terms of

receipt of notice.   The specific language of the rule allows that

the time does not begin to run until the notice of entry of

judgment is received regardless of the manner of transmission.

As it is admitted that notice was received on April 13, 1998, the

district court did not abuse its discretion in finding that the

filing of the motion 14 days later on April 27, 1998, was

untimely.

     AFFIRMED.